DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2021 has been entered.

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
•	This action is in reply to the RCE filed on 02/11/2021.
•	Claims 1, 12, and 16 have been amended and are hereby entered.
•	Claims 2, 5, 8-11, 13-15, and 18-20 have been canceled.
•	Claims 1, 3-4, 6-7, 12, 16-17 are currently pending and have been examined. 
•	This action is made Non-FINAL.

Response to Arguments
Applicant’s arguments filed February 11, 2021 have been fully considered but they are not persuasive.
The Examiner is withdrawing the 35 USC § 112 rejections due to Applicant’s amendments.
New 35 USC § 112 rejections have been entered due to applicant’s amendments.
Applicant’s arguments with respect to 35 USC § 101 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on pages 8-9, that the claims improve operation of the computer system, the Examiner respectfully disagrees.  The Applicant further argues that the claims improve the overall efficiency of the system associated with message storage requirements and/or bandwidth considerations (e.g., reducing the number of messages that need to be transmitted via network).  The argument is not convincing.  The pending claims do not describe a technical solution to a technical problem.  The pending claims are directed to solving the problem of insurance coverage for “one time only” undertaking of vendors (see at least [0001] of the Specification).  The claims of the instant application describe an improvement to a business process i.e., insurance coverage for “one time only” undertaking of vendors, not improvement in the functioning of the computer itself or an improvement to any other technology or technological field.
Applicant further argues, on pages 8-9, that the cited portions of the specification describe the improvement to the computer system.  The argument is not convincing.  The portions of the Specification cited by the Applicant at page 12 describe improvement in efficiency and accuracy; however, the Examiner is unable to ascertain how the additional 
Furthermore, the claim further recites the additional elements—   receive from the first entity an indication of a transaction; receive from the vendor an indication of a sub-set of clients from which feedback information should be collected, and receive from clients in the sub-set feedback information, without receiving feedback information from clients not in the sub-set thereby reducing a number of electronic messages transmitted via a communication network, the feedback information including pictures or videos of completed products.  These elements, as discussed in the 101 rejection below, these additional limitations are recited at a high level of generality (i.e., as a general means of receiving an indication of a transaction. receiving an indication of a sub-subset of clients, and receiving the sub-set feedback information), and amounts to mere data gathering and transmission of data which are forms of insignificant extra-solution activity –see MPEP 2106.05(g).
The Applicant further argues, on page 9, that the hardware elements arranged and operating as specifically recited in claim 1 clearly improve the operation of the overall system.  
Applicant’s citation of multiple cases on pages 9-10 to support the contention that claim 1, reciting “reducing a number of electronic messages transmitted via the distributed communication network” is not persuasive.  It is noted that the decisions of those cases are fact specific to those cases being decided.  In the instant application, the pending claims do not describe a technical solution to a technical problem, but rather the pending claims are directed to 
The claims are not patent eligible.
Applicant’s arguments with respect to 35 USC § 103 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on pages 10-11 that the cited art of record does not teach the limitation feedback information about a quality of work performed by the vendor in connection with transactions, the Examiner respectfully disagrees.  As discussed in the 103 rejection below, Huynh discloses this limitation at least at [0093], disclosing feedback information in the form of photographs sent by workers after the work has been completed.  The Examiner is interpreting the completed work product as a completed product
Regarding Applicant’s arguments on pages 10-11, that the cited art of record does not teach receive from the vendor an indication of a sub-set of clients from which feedback information should be collected, and receive from clients in the sub-set feedback information, without receiving feedback information from clients not in the sub-set thereby reducing a number of electronic messages transmitted via a communication network, the arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For the reasons above, Applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 6-7, 12, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "(iv) responsive to the received indication…".  There is insufficient antecedent basis for this limitation in the claim.  Particularly, claim 1 at step (i) recites “(i) receive an indication of a transaction between a first entity and a second entity,” and at step (iii) recites “(iii) receive… an indication that a transaction-based risk relationship should be created.”  It is not clear which “received indication” step (iv) is referring to.
Claims 12 and 16 similar limitations found in claim 1 above, and therefore are rejected by the same rationale.
Furthermore regarding claim 1, claim 1 recites “the distributed communication network” in line 40 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  
Claims 3-4, 6-7, and 17 are rejected due to their dependency to a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 6-7, 12, and 16-17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claims 1, 12, and 16 are directed to a system (claim 1), a method (claim 12) and an apparatus (claim 16).  Therefore, on its face, each independent claim 1, 12, and 16 is directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan 7, 2019) (“PEG 2019”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 12, and 16 recite, in part, a system, a method, and an apparatus of organizing human activity.  Using the limitations in claim 1 to illustrate, the claim recites (a) records that represent a plurality of risk relationships between the enterprise and a plurality of entities, wherein each record includes a relationship identifier and a set of attribute resource values associated with risk attributes; (i) receive an indication of a transaction between a first entity and a second entity, the first entity being a vendor and the second entity being a client of the first entity, the indication of the transaction including at least one of: a client identifier and a project type, (ii) interact with the first entity to create a definition document associated with the transaction, the definition document including a work description that describes work agreed by the first entity and the second entity to be performed by the first entity for the second entity as part of the transaction, (iii) an indication that a transaction-based risk relationship should be created with the enterprise in connection with the transaction, (iv) responsive to the received indication, automatically establish attribute resource values associated with risk attributes based on data in the definition document, (v) record issuance of an insurance policy covering the first entity for the work described by the work description; (vi) to provide a transaction- based risk arrangement, (vii) facilitate a recommendation of an additional entity by the first entity; feedback information about a quality of work performed by the vendor in connection with transactions; and (c) comparing the first entity to similar entities.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers fundamental economic principles or practices including insurance, and commercial or legal interactions of business relations (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for interacting with a first entity to create a definition document associated with a transaction between a first entity and a second entity, the definition document describing work agreed by the first entity and the second entity to be performed by the first entity for the second entity as part of the transaction, establish attribute resource values associated with risk attributes based on data in the definition document, record issuance of an insurance policy covering the first entity for the work described by the work description, provide a transaction-based risk arrangement, and facilitate a recommendation of an additional entity by the first entity, which is a fundamental economic principle or practice, specifically a fundamental economic principle or practice of insurance, and a commercial and legal interaction, specifically a commercial interaction of business relations.  The mere nominal recitation of a back-end application computer server of an enterprise, the back-end application computer server including a processor and a memory device in communication with the processor, the memory device storing program instructions to control the processor, and a communication port coupled to the back-end application computer server to facilitate a transmission of data with a remote device to support a graphical interactive user 
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements—  receive from the first entity an indication of a transaction; receive from the vendor an indication of a sub-set of clients from which feedback information should be collected, and receive from clients in the sub-set feedback information, without receiving feedback information from clients not in the sub-set thereby reducing a number of electronic messages transmitted via a communication network, the feedback information including pictures or videos of completed products. The receiving functions are recited at a high level of generality (i.e., as a general means of receiving an indication of a transaction. receiving an indication of a sub-subset of clients, and receiving the sub-set feedback information), and amounts to mere data gathering and transmission of data which are forms of insignificant extra-solution activity –see MPEP 2106.05(g).
The additional elements of a system to provide an automated transaction-based risk assignment via a back-end application computer server of an enterprise, the back-end application computer server including a processor and a memory device in communication with the processor, the memory device storing program instructions to control the processor; a risk relationship data store containing electronic records; the back-end application computer server, coupled to the risk relationship data store, programmed to perform claimed steps; store the automatically established attribute resource values associated with risk attributes in the risk relationship data store; a communication port coupled to the back-end application computer server to facilitate a transmission of data with a remote device to support a graphical interactive user interface display via the distributed communication network, the interactive user interface 
Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  
Furthermore, under Step 2B of the 2019 PEG, the additional elements found to be insignificant extra-solution activities under Step 2A Prong Two, are re-evaluated to determine if the elements are more than what is well-understood, routine and conventional activity in the field.  Here, the Specification does not provide any indication that the back-end application computer server of receiving an indication of a transaction. receiving an indication of a sub-Symantec, TLI, and OIP Techs court decisions cited in MPEP 2106.05[d][ii] indicate that mere receiving or transmitting of data over a network are well-understood, routine, and conventional functions when they are claimed in a merely generic manner (as they are here).  Accordingly, a conclusion that the receiving limitations are well understood, routine, and conventional activities is supported under Berkheimer Option 2.  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 3-4, 6-7, and 17 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1, 3-4, 6-7, 12, 16-17 is/are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0362431 (“Hertz”) (The Examiner is relying on the effective US filing date of May 22, 2018) in view of US 2017/0061547 (“Borden”), in further view of US 2018/0165882 (“Choi”), and in further view of US 20150227893 (“Huyhn”).
Regarding claim 1, Hertz discloses a system to provide an automated transaction-based risk assignment via a back-end application computer server of an enterprise, the back-end application computer server including a processor and a memory device in communication with the processor, the memory device storing program instructions to control the processor,  the 
(a) a risk relationship data store containing electronic records (The user may be provided with an option to view of download policy documents.  See at least [0099]-[0100], and FIG. 8.  Client device may be a computing device having a central processing unit and memory unit capable of connecting to a network.  See at least [0041]-[0042].  See also [0103].)
wherein each electronic record includes a set of attribute resource values associated with risk attributes (The user may be provided with an option to view of download policy documents.  See at least [0099]-[0100], and FIG. 8.  Client device may be a computing device having a central processing unit and memory unit capable of connecting to a network.  See at least [0042].); 
(b) the back-end application computer server, coupled to the risk relationship data store, programmed to (See at least [0042]-[0044].): 
(i) receive an indication of a transaction between a first entity and a second entity, the first entity being a vendor and the second entity being a client of the first entity (A user may select from a carousel of groups.  The carousel of groups may comprise risk groups of many related activities, such as Construction, Professional Services, Home and Garden, Pets, Events and Entertainment.  See at least [0056]-[0057] and FIG. 4.  See also [0025]-[0039] for examples of insurable activities, listing various jobs potential professional services that a freelance worker may take on.  See also [0025].  The system may also be customizable for marketplace vendors, see at least [0073]-[0079].  The Examiner interprets the selection of activity, which involves a professional service from a freelancing individual for an entity, as an indication of a transaction , and 
the indication of the transaction including at least one of: a client identifier and a project type (A user may select from a carousel of groups.  The carousel of groups may comprise risk groups of many related activities, such as Construction, Professional Services, Home and Garden, Pets, Events and Entertainment.  See at least [0056]-[0057] and FIG. 4.  See also [0025]-[0039] for examples of insurable activities, listing various jobs potential professional services that a freelance worker may take on.  See also [0025].  The Examiner interprets the risk groups of related activities to select from as a project type.), 
(ii) interact with the first entity to create a definition document associated with the transaction (The system include an application that allows the user to select risk, pricing of risk, establishment of exposure to that risk based on a time frame selected, types of coverage required, limits, additional insured, and other factors.  See at least [0040]-[0041].  The information gathering process may solicit different information from prospects based on the information gathered and the insured criteria; the insurance shopping client may also gather personal information needed to process quotes.  See at least [0046].),  
the definition document including a work description that describes work agreed to by the first entity and the second entity to be performed by the first entity for the second entity as part of the transaction (A user may select from a carousel of groups.  The carousel of groups may comprise risk groups of many related activities, such as Construction, Professional Services, Home and Garden, Pets, Events and Entertainment.  See at least [0056]-[0057] and FIG. 4.  See also [0025]-[0039] for examples of insurable activities, listing various jobs potential ,
(iii) receive from the first entity an indication that a transaction-based risk relationship should be created with the enterprise in connection with the transaction (A user may purchase insurance policy.  See at least [0085].  See also FIG. 6, “Get Insured” button.), 
(iv) responsive to the received indication, automatically establish attribute resource values associated with risk attributes (Various risk factors may be used in determining insurance premium.  See at least [0086]-[0089].  See also [0089]-[0097].  The Examiner interprets the insurance premium as the attribute resource value, and the Examiner interprets the risk factors as the risk attributes.)
based on data in the definition document (The information gathering process may solicit different information from prospects based on the information gathered and the insured criteria; the insurance shopping client may also gather personal information needed to process quotes.  The application may transmit the information an insurer needs to provide a quote (e.g., to the insurance server).  The quote may be delivered by the application server to deliver a quote to the client device for the user to accept.  See at least [0047]-[0048].), 
(v) record issuance of an insurance policy covering the first entity for the work described by the work description (The user may purchase a policy, and once the purchase is complete, the user may land on an active policy which provide an active policy screen.  A user may view policy details, additional insured, view certificate of insurance, extend the policy, and cancel the policy.  See at least [0098] and FIG. 8.  The user may be provided with an option to view of download policy documents.  See at least [0099]-[0100], and FIG. 8.  Client device may be a computing device having a central processing unit and memory unit capable of connecting to a network.  See at least [0042].);
(vi) store the automatically established attribute resource values associated with risk attributes in the risk relationship data store to provide a transaction-based risk arrangement (The user may be provided with an option to view of download policy documents.  See at least [0099]-[0100], and FIG. 8.  Client device may be a computing device having a central processing unit and memory unit capable of connecting to a network.  See at least [0042].  The Examiner interprets the download policy documents being stored in the client device as being stored to provide a transaction-based risk arrangement); and 
(vii) facilitate a recommendation of an additional entity by the first entity (The user may add additional insured, e.g., additional members of a crew.  See at least [0080] and [0101].  A user interface may display additional insured entities.  See at least FIG. 8.  The Examiner interprets the application’s ability to allow the first entity to include additional members to be insured as the application facilitating a recommendation of an additional entity by the first entity.), 
(c) a communication port coupled to the back-end application computer server to facilitate a transmission of data with a remote device to support a graphical interactive user interface display via a distributed communication network (See at least [0042]-[0044].  See also FIGs. 4A-8 for graphical interactive user interfaces.), 
the interactive user interface display providing the automatically established attribute resource values associated with risk attributes (The user may be provided with an option to view of download policy documents.  See at least [0099]-[0100], and FIG. 8.), 
the graphical interactive user interface display including a dashboard interface comparing the first entity to similar entities (The user may add additional insured, e.g., additional members of a crew.  See at least [0080] and [0101].  A user interface may display additional insured entities.  See at least FIG. 8.  The Examiner interprets the additional insured entities as similar entities.).

While Hertz discloses a back-end application computer server, Hertz does not expressly disclose the back-end application computer server is of an enterprise.  Furthermore, while Hertz discloses a risk relationship data store containing electronic records, Hertz does not expressly disclose that the electronic records are records that represent a plurality of risk relationships between the enterprise and a plurality of entities.  Furthermore, while Hertz discloses electronic records, Hertz does not expressly disclose that each electronic record includes a relationship identifier.   Furthermore, Hertz does not expressly disclose (viii) receive from the vendor an indication of a sub-set of clients from which feedback information should be collected, and (ix) receive from clients in the sub-set feedback information about a quality of work performed by the vendor in connection with transactions, without receiving feedback information from clients not in the sub-set thereby reducing a number of electronic messages transmitted via a communication network, the feedback information including pictures or videos of completed products.

However, Borden discloses the back-end application computer server is of an enterprise (See at least [0042]-[0051], [0037] and FIG. 3, Insurance Company 320); 
the electronic records are records that represent a plurality of risk relationships between the enterprise and a plurality of entities (In some embodiments, the memory stores insurance policy numbers or other unique identifiers to allow a user of the mobile device to quickly access insurance policy related data and information.  Product or item data collected under the control of the mobile application may be stored in memory. See at least [0073].);
each electronic record includes a relationship identifier (In some embodiments, the memory stores insurance policy numbers or other unique identifiers to allow a user of the mobile device to quickly access insurance policy related data and information.  Product or item data collected under the control of the mobile application may be stored in memory. See at least [0073].  The Examiner interprets the insurance policy numbers as a relationship identifier.).
From the teaching of Borden, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Hertz by the back-end application computer server of Hertz being of an enterprise, as taught by Borden, and by electronic records of Hertz representing a plurality of risk relationships between the enterprise and a plurality of entities and including a relationship identifier, as taught by Borden, in order to effectively provide insurance coverage for persons or entities who should have insurance coverage but they do not either through lack of awareness or inability to easily obtain coverage, and to inform those persons or 

Hertz does not expressly disclose Hertz does not expressly disclose (viii) receive from the vendor an indication of a sub-set of clients from which feedback information should be collected, and (ix) receive from clients in the sub-set feedback information about a quality of work performed by the vendor in connection with transactions, without receiving feedback information from clients not in the sub-set thereby reducing a number of electronic messages transmitted via a communication network, the feedback information including pictures or videos of completed products.

However, Choi discloses (viii) receive from the vendor an indication of a sub-set of clients from which feedback information should be collected, and (ix) receive from clients in the sub-set feedback information, without receiving feedback information from clients not in the sub-set thereby reducing a number of electronic messages transmitted via a communication network 
From the teaching of Choi, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Hertz by receiving from the vendor of Hertz an indication of a sub-set of clients from which feedback information should be collected and receiving that feedback information from the clients, as taught by Choi, in order to enhance data aggregation using information from multiple data sources (see Choi at least at [0009]-[0010]).

Hertz does not expressly disclose feedback information about a quality of work performed by the vendor in connection with transactions; the feedback information including pictures or videos of completed products.

However, Huynh discloses feedback information about a quality of work performed by the vendor in connection with transactions; the feedback information including pictures or videos of completed products (Screen interface prompts the working crew through each of the tasks that made up the line items of the bid job which is being executed. Interface further prompts the work crew to input photographs first, of the work being completed and second, after the work has been completed.  See at least [0093] and FIG. 3, interface 1016 enabling input of “after” pictures of completed work.  The Examiner interprets the completed work product as a completed product.).
From the teaching of Huynh, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Hertz to receive feedback information including a picture of a completed product, as taught by Huynh, in order to assist an entity performing a service in documenting the service (see at least [0093]).  Since the claimed invention is merely a combination of old elements, and in the combination, each element merely would have 

Regarding claim 4, the combination of Hertz, Borden, Choi, and Huynh disclose the limitations of claim 1, as discussed above, and Hertz further discloses the insurance policy includes at least one of (i) professional liability insurance, (ii) general liability insurance, (iii) cyber insurance, (iv) automotive insurance, and (v) any other type of insurance product (The system may provide insurance quote, insurance sales and insurance services.  See at least [0041]. See also [0086]-[0089].  See also [0089]-[0096].  Insurable activities include commercial general liability.  See at least [0026]-[0040].).

Regarding claim 6, the combination of Hertz, Borden, Choi, and Huynh disclose the limitations of claim 1, as discussed above, and Hertz further discloses the back-end application computer server is further programmed to automatically identify an additional entity similar to the first entity (The user may add additional insured, e.g., additional members of a crew.  See at least [0080] and [0101].  A user interface may display additional insured entities.  See at least FIG. 8.  Application backend causes display on interface.  See at least [0041]-[0042].  See also [0103].  The Examiner interprets the device backend causing the user interface to display the additional entity as the backend application computer server automatically identifying the additional entity.)

Claim 12 and claim 16 have similar limitations found in claim 1 above, and therefore are rejected by the same art and rationale. 

Claims 3, 7, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hertz in view of Borden, in further view of Choi, in further view of Huynh, and in further view of US 10,089,585 (“Alexander”).
Regarding claim 3, the combination of Hertz, Borden, Choi, and Huynh disclose the limitations of claim 1, as discussed above.  Hertz does not expressly disclose at least one of the first and second entities comprise at least one of (i) multiple vendors, and (ii) multiple clients.

However, Alexander discloses at least one of the first and second entities comprise at least one of (i) multiple vendors, and (ii) multiple clients (A customer may prepare a request for proposal (RFP) document including multiple sections including a statement of work.  A customer distributes the RFP to a contracting community, requesting that interested and qualified contractors prepare and submit proposals.  Upon receiving the RFP, a contractor within the contracting community may talk to other contractors and build a team of subcontracts who may collectively bid on an RFP under said prime contractor.  See at least col. 8, line 35 to col. 9, line 10.  The Examiner interprets the contractor and team of subcontractors as the first entity comprising multiple vendors.).
From the teaching of Alexander, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Hertz by the first entity of Hertz comprising multiple vendors, as taught by Alexander, in order to streamline business development processes, thereby reducing business development costs, and to help an entity identify, understand, and manage experience and capabilities it may draw upon from both within its organization and from 

Regarding claim 7, the combination of Hertz, Borden, Choi, and Huynh disclose the limitations of claim 1, as discussed above.  Hertz does not expressly disclose the back-end application computer server is further programmed to arrange for services to be exchanged between the first entity and an additional entity.

However, Alexander discloses the back-end application computer server is further programmed to arrange for services to be exchanged between the first entity and an additional entity (A relevance management system 230 may use results such as RFP-to-PD relevance 231 and contractor capabilities gaps 232, to facilitate a process of prime contractor and subcontractor teaming 233. The relevance management system 230 may enable a prime contractor to rapidly locate subcontractors with complementary and overlapping capabilities, in order to fill capability gaps and effectively bolster the prime contractor team's overall capabilities, respectively.  See at least col. 10, line 61 to col. 11, line 30, and FIG. 2.  The management system may be executed on a backend application computer server.  See at least col. 113, lines 5-67.).
From the teaching of Alexander, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Hertz by arranging for services to be exchanged between the first entity of Hertz and an additional entity, as taught by Alexander, in order to streamline business development processes, thereby reducing business development costs, and to help an entity identify, understand, and manage experience and capabilities it may 

Claim 17 has similar limitations found in claim 7 above, and therefore is rejected by the same art and rationale. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
“Verifly launches a business product for gig economy” by Jonathan Shieber, dated May 23, 2018 https://techcrunch.com/2018/05/23/verifly-launches-a-business-insurance-product-for-gig-economy-workers/ (“hereinafter Shieber”) discloses an application for gig work in which users may open the company’s app and select the type of work they do in order to be provided a certificate of insurance that customers can refer to.
"Insurance in the Age of the Gig Economy;" dated December 2017, https://blog.microinsurance.com/storage/app/media/insurance-in-the-age-of-the-gig-economy-white-paper-cake-and-arrow-1.pdf (hereinafter “Gig Economy”) discloses that because Gig Economy workers are typically not considered full-time employees of an organization, they are unique in the labor force in that they often assume high levels of personal risk absent in more traditional forms of labor.  And, while many Gig Economy workers do hold personal insurance policies like homeowners or renters insurance, auto insurance, and health insurance, these insurance policies often do not cover the unique spectrum of risks incurred by Gig workers.
Patricia A. Kagerer, L. Keel, M. Yung; "What Have You Done for Me Lately? Ensuring a Successful Relationship Between a Construction Contractor, Broker and Insurance Carrier by Developing Innovative, Realistic Expectations and Involvement" dated June 2006 https://www.onepetro.org/conference-paper/ASSE-06-786 (hereinafter Kagerer”) discloses The current construction insurance market is facing many challenges in relation to safety, workers’ compensation and general liability, and coverage issues related to general liability claims, indemnification and additional insured status, as well as third-party, over-suits’ exposure from accidents, continue to create challenges for all construction contractors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606.  The examiner can normally be reached on Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        
/ELDA G MILEF/Primary Examiner, Art Unit 3694